ON MOTION FOE EEHEAEING.
The only suggestion necessary to notice in appellant’s motion for rehearing is that when the parties inserted in the contract the additional phrase that all payments should cease at the death of Michael Lynch, they only put into the contract, in words, what the law would have implied without the insertion of such words. And therefore appellant (in effect) insists it should not be held that they intended anything different from what would have been the interpretation of the contract if those words had not been added.
The fact that the law would imply a thing unsaid does not necessarily affect the, question of what was intended by saying it. Keeping within bounds of fact, as distinguished from presumption, it is safe to say that these parties knew nothing of the rule of law that annuities were not apportionable, and when they inserted in the contract the additional phrase that payments should cease at death, it seems to clearly show that they intended they should continue up to the death. The effect of the law as to an unapportionable annuity is not that payments shall cease at death, but, in reality, that they shall cease at the last annual payment next before death; that is, before a death occurring prior to the day for the next payment; and when words are used showing that not to be the intention they should be allowed their natural force and meaning.
Intention may be clearly shown in a great variety of ways. Aside from some technical rules adopted for the general good there is, ordinarily, no hard and fast rule to govern the interpretation of an intention. In conversation it is shown by a look, a gesture, an em*176phasis or tone of voice. In writing, a mere word, phrase or sentence will put a meaning on a contract which may control implications of law and which will give it a direction and application contrary to what it otherwise would have received.
We are satisfied, as has been already explained, that the parties here intended that if Michael’s death occurred befare the day when an annual payment would have been due, the amount of that payment should be apportioned and payment he made of a proportionate part thereof up to his death. The motion should be overruled.